DETAILED ACTION
Status of the Application
Applicant's amendments/remarks filed on 12/10/2020 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The Examiner further acknowledges the following:
Claims 1-3, 5-20, 26-27 are withdrawn. 
Claims 22, 23, 28-34, and 52 are under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23, and 29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (United States Patent Publication 2013/0274415) in view of Trogolo et al. (United States Patent Publication 2003/0118664), Downs et al. (United States Patent Publication 2008/0033329) and Schorr et al. (United States Patent Publication 2007/0048356). 
Claim 22 is to an absorbent antimicrobial wound dressing comprising a dried substrate comprising cross-linked absorbent fibers, wherein the dried substrate has a 2 and 30 mg/cm2.
Schmitz et al. teach fibrous substrates configured to hydrogel (i.e. they are capable of forming gels) which comprise polyvinyl alcohol polymers, see clam 1 and abstract. The fibers are cross-linked, and are useful in forming wound dressings, see paragraphs [0003], [0010] and [0030]. These fibers are dry and form stable gels upon contact with wound exudate, thus the substrate is in a dried state and gel upon contact with wound fluids, see paragraphs [0009], [0014]-[0017], [0024], [0025], and [0030] and [0152]. According to Schmitz, the fibrous articles can contain antimicrobial additives including silver or silver salts. Such additives can be provided with ethanol solutions of antimicrobial agent to coat the fibers, see paragraphs [0061]-[0063]. 
Schmitz does not expressly teach that the silver is present encapsulated in a hydrophilic coating material such as hydroxypropyl cellulose (HPC), that the silver includes silver sulfadiazine, or wherein the silver compounds are present from .01-30mg/cm2.

Downs et al. teach the application of biocidal agents to absorbent fibers from 0.01 to about 0.1mg/cm2, see claim 1 and paragraph [0037]-[0038]. To help preserve the long-lasting presence of the antimicrobial agents on the substrate, a polymer can be included with the mixture of the antimicrobial agents including cellulose and acrylic type polymers, see paragraphs [0053]-[0054]. Suitable biocidal agents include silver compounds (e.g. silver sulfadiazine), see paragraphs [0047]-[0048]. 
It would have been prima facie obvious to provide Schmitz’s silver salts as silver sulfadiazine encapsulated in a cellulose or polyvinylpyrrolidone hydrophilic polymer. 
 One of ordinary skill in the art would have been motivated to do so to enhance and control the release of silver compounds and provide good antimicrobial properties and minimize agglomeration of the silver antimicrobial particles. 
There would have been a reasonable expectation of success given Schmitz teaches their polyvinyl alcohol fibrous devices can be coated with silver. Furthermore with regards to silver sulfadiazine, Downs teaches that these silver salts establish suitable antimicrobial activity and Schmitz’s fibrous substrate can comprise silver salts. 
It would have been additionally prima facie obvious to provide the concentration of silver coating on the polymeric fibers of the modified Schmitz such that the silver includes silver sulfadiazine and is present at ranges of at least 0.01-.1mg/cm2 as taught by Downs. 
A person of ordinary skill in the art would have been motivated to do so given Downs teaches that applying antimicrobial compositions to the fibers after they have been formed as a coating allows for smaller amounts of antibacterial agents to be added for lasting antimicrobial activity. Furthermore, an ordinary skilled artisan would have found it obvious to adjust the amount of silver concentration given Schmitz teaches the silver as an antimicrobial additive, thus having a higher concentration of silver present would provide more antimicrobial activity.
The modified Schmitz does not expressly teach coating a first side and opposite second side. 
Schorr teaches that antimicrobial compositions can be used to coat one side or both sides of a substrate sheet by using conventional application processes, see paragraph [0064]. Examples of the substrate include protective articles including wound dressings, see claims 8, 35, and paragraph [0015]. 
 In view of the teachings of Schorr, it would have been prima facie obvious for an ordinary skilled artisan to coat both sides of the wound dressing substrate of Schmitz 
There would have been a reasonable expectation of success particularly as Schmitz teaches wound dressings with antimicrobial coatings to render the article antimicrobial and Schorr teaches that protective articles including wound dressings can contain antimicrobial coatings on both sides of the surface.

Claim 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (United States Patent Publication 2013/0274415) in view of Trogolo et al. (United States Patent Publication 2003/0118664),  Downs et al. (United States Patent Publication 2008/0033329) and Schorr et al. (United States Patent Publication 2007/0048356), as applied to claims 22-23, and 29 and 32-34 above, and further in view of Sun et al. (United States Patent Publication 2003/0139714).  
	The teachings of the modified Schmitz are discussed above. The polymers used to encapsulate antimicrobial agents includes cellulosic polymers and functions to absorb water, see paragraph [0027] of Trogolo. 
However, the modified Schmitz does not teach that the cellulose polymer is hydroxypropyl cellulose having an average molecular weight between 50-1500 kDa.  
Sun discloses water swellable polymers such as hydroxypropyl celluloses, see claims 1 and 7 and [0052]. According to Sun, the higher molecular weight polymers will exhibit more liquid absorbing capacity, see paragraph [0043]. Sun teaches water-swellable polymers having molecular weights of more than 100,000 (100kDa), see paragraph [0044].   
prima facie obvious to a person of ordinary skill in the art before the time of filing to substitute the cellulosic polymers of the modified Schmitz for hydroxypropylcellulose such that it has a molecular weight of 100kDa or more. 
	A person of ordinary skill in the art would have been motivated to do so as the higher molecular weight hydroxypropyl celluloses exhibits more liquid absorbing capacity.
There would have been a reasonable expectation of success given celluloses which absorb water are taught by the modified Schmitz and both the modified Schmitz and Sun disclose wound dressing compositions. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (United States Patent Publication 2013/0274415) in view of Trogolo et al. (United States Patent Publication 2003/0118664), and Schorr et al. (United States Patent Publication 2007/0048356). 
Schmitz et al. teach fibrous substrates configured to hydrogel (i.e. they are capable of forming gels) which comprise polyvinyl alcohol polymers, see clam 1 and abstract. The fibers are cross-linked, and are useful in forming wound dressings, see paragraphs [0003], [0010] and [0030]. These fibers are dry and form stable gels upon contact with wound exudate, thus the substrate is in a dried state and gel upon contact with wound fluids, see paragraphs [0009], [0014]-[0017], [0024], [0025], and [0030] and [0152]. According to Schmitz, the fibrous articles can contain antimicrobial additive coatings including silver or silver salts to coat the fibers, see paragraphs [0061]-[0063]. 
Schmitz does not expressly teach that the silver or silver salt is present with a hydrophilic coating material such as hydroxypropyl cellulose (HPC). 
Trogolo et al. teach microencapsulated antimicrobial agents which have practical use to impart antimicrobial activity to polymer compositions and as coatings, see abstract and paragraph [0017].  Encapsulating the antimicrobial agent in the hydrophilic polymer enables good dispersion of the particle and prevents agglomeration and enables all of the antimicrobial agent to be available to impart antimicrobial activity to the surface it is treating, see paragraph [0027]. Use of an encapsulated antimicrobial agent allows one to regulate the rate of release of the antimicrobial agent where rate of release increases as water absorption of the hydrophilic polymer increases, see paragraph [0028]. The antimicrobial agent includes silver salts, see paragraphs [0034] and [0037]. The hydrophilic polymer which encapsulates the antimicrobial agent enables the encapsulated antimicrobial agent to exhibit good antimicrobial behavior and includes cellulose materials or polyvinylpyrrolidone, see paragraphs [0049]-[0051].
It would have been prima facie obvious to provide Schmitz’s silver encapsulated in a cellulose polymer. 
One of ordinary skill in the art would have been motivated to do so to enhance and control the release of silver compounds to provide good antimicrobial properties and minimize agglomeration of the silver particles. 
There would have been a reasonable expectation of success given Schmitz teaches their polyvinyl alcohol fibrous devices can be coated with silver.

Schorr teaches that antimicrobial compositions can be used to coat one side or both sides of a substrate sheet by using conventional application processes, see paragraph [0064]. Examples of the substrate include protective articles including wound dressings, see claims 8, 35, and paragraph [0015]. 
 In view of the teachings of Schorr, it would have been prima facie obvious for an ordinary skilled artisan to coat both sides of the wound dressing substrate of Schmitz with an antimicrobial containing coating with the motivation of rendering the entire substrate (i.e. front and back surfaces) resistant to microbes. 
There would have been a reasonable expectation of success particularly as Schmitz teaches wound dressings with antimicrobial coatings to render the article antimicrobial and Schorr teaches that protective articles including wound dressings can contain antimicrobial coatings on both sides of the surface

Response to Remarks
Applicants argue that the cited references do not disclose that the antimicrobial coating comprises an antimicrobial agent encapsulated in one or more polymers. 
Examiner notes that the new rejections cited above addresses the encapsulation of antimicrobial agents. Applicant’s remarks regarding Lowenhielm are considered moot in view of the newly presented rejections above addressing encapsulation of antimicrobial agents with the one or more polymers. 
With regards to rejoinder, the examiner acknowledges Applicant’s remarks and 
Conclusion
The amendments to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/SARAH ALAWADI/           Examiner, Art Unit 1619